     Case: 1:18-cv-04128 Document #: 62 Filed: 03/29/19 Page 1 of 1 PageID #:228




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

Brian Fickey,                                  )
                                               )
      Plaintiff,                               )
                                               )   Case No. 18-cv-4128
                                               )
                v.                             )   Judge Sharon Johnson Coleman
                                               )
S & C Electric Co. and                         )
Sterling Staffing, Inc.,                       )
                                               )
      Defendants.


                     STIPULATION OF DISMISSAL WITH PREJUDICE
                              AS TO S&C ELECTRIC CO.
                              UNDER FRCP 41(a)(1)(A)(ii)

       Plaintiff and Defendant S&C Electric Co. (“S&C”), by and through their respective
attorneys, pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(ii), stipulate that all claims against S&C
be dismissed with prejudice, and that S&C be dismissed as a Defendant from this case, , and
with each party to bear its own fees and costs.

It is agreed and so stipulated:


/s/ Julie Herrera                              /s/ Steven L. Brenneman
Attorney for Plaintiffs                        Attorney for Defendant S&C Electric Co.

Law Office of Julie O. Herrera                 Fox Swibel Levin & Carroll LLP
53 W. Jackson, Suite 1615                      200 W. Madison Street, Suite 3000
Chicago, IL 60604                              Chicago, Illinois 60606
Tel: 312-697-002                               312-224-1206 (direct)
Fax: 312-697-0812                              312-224-1200 (main)
jherrera@julieherreralaw.com                   312-224-1201 (fax)
                                               sbrenneman@foxswibel.com
